Case 18-00281-elf      Doc 76    Filed 11/23/20 Entered 11/23/20 14:05:26          Desc Main
                                 Document      Page 1 of 4



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re: Geraldine Bernadin,                     CHAPTER 13

                      Debtor,                  BANKRUPTCY NO. 18-12717 (ELF)

In re: Geraldine Bernadin,                     Adv. # 18-281 (ELF)

                      Debtor,

v.

U.S. Bank National Association as Trustee,
Successor in Interest Wachovia Bank
National Association, as Trustee for Merrill
Lynch Investors Trust, Mortgage Loan Asset
Backed Certificates, Series 2005-A6, et al,

                       Defendants.



APPELLEE’S RESPONSE TO APPELLANT’S STATEMENT OF ISSUES ON APPEAL
AND DESIGNATION OF ADDITIONAL ITEMS TO BE INCLUDED IN THE RECORD
                           ON APPEAL

       Defendant/Appellee, U.S. Bank National Association, as Trustee, Successor in Interest to

Wachovia Bank National Association as Trustee for Merrill Lynch Investors Trust, Mortgage

Loan Asset Backed Certificates, Series 2005-A6 (“Appellee”), by and through its undersigned

counsel, hereby files this Response to Appellant’s Statement of Issues on Appeal and

Designation of Additional Items to Be Included in the Record on Appeal.

APPELLEE’S RESPONSE TO APPELLANT’S STATEMENT OF ISSUES ON APPEAL

       In her Statement of Issues on Appeal, Debtor/Appellant, Geraldine Bernadin

(“Appellant”), improperly phrased her statements as if they were questions presented and

included a suggested answer in response to her first statement. This suggested answer is not

permitted or contemplated anywhere in the Federal Rules of Bankruptcy Procedure or in this
Case 18-00281-elf      Doc 76     Filed 11/23/20 Entered 11/23/20 14:05:26          Desc Main
                                  Document      Page 2 of 4



Honorable Court’s Local Rules. Appellant’s failure to comply with these rules is prejudicial to

Appellee and constitutes grounds for dismissal of this appeal pursuant to Local Rule 8009-1.

Appellee reserves all of its applicable rights with respect to Appellant’s failure to comply with

the Federal Rules of Bankruptcy Procedure and the Local Rules.

    ADDITIONAL ITEMS FROM BANKRUPTCY CASE NO. 18-12717-ELF TO BE
                 INCLUDED IN THE RECORD ON APPEAL

       1.     Docket No. 1. Appellant’s Chapter 13 Voluntary Petition.

       2.     Docket No. 5. Appellant’s Chapter 13 Plan.

       3.     Docket No. 7.      Appellant’s Chapter 13 Statement of Monthly Income and

Calculation of Commitment Period for 3 Years Form 122C-1.

       4.     Docket No. 8. Appellant’s Schedules A/B-J.

       5.     Docket No. 15. Appellee’s Objection to Confirmation of Plan.

       6.     Docket No. 16. Chapter 13 Trustee’s Objection to Confirmation of Plan.

       7.     Docket No. 19. Chapter 13 Trustee’s Motion to Dismiss for Failure to Make Plan

Payments.

    ADDITIONAL ITEMS FROM BANKRUPTCY CASE NO. 18-00281-ELF TO BE
                 INCLUDED IN THE RECORD ON APPEAL

       1.     Docket No. 11. Phelan Hallinan Diamond & Jones, LLP’s (“Phelan”) Motion to

Dismiss Adversary Proceeding.

       2.     Docket No. 22. Appellant’s Response to Phelan’s Motion to Dismiss Adversary

Proceeding.

       3.     Docket No. 29. Amended Memorandum.

       4.     Docket No. 33. Pre-Trial Order.




                                                2
Case 18-00281-elf     Doc 76    Filed 11/23/20 Entered 11/23/20 14:05:26       Desc Main
                                Document      Page 3 of 4



       5.     Docket No. 41.        Appellee and Ocwen Loan Servicing, LLC’s (“Ocwen”)

Response to Motion to Reconsider.

       6.     Docket No. 42. Appellee and Ocwen’s Response to Debtor’s Objection.

                                           Respectfully submitted,

                                           BLANK ROME LLP

                                           /s/ Thomas P. Cialino
                                           Thomas P. Cialino
                                           Francis X. Crowley
                                           One Logan Square
                                           130 North 18th Street
                                           Philadelphia, PA 19103
                                           Tel: (215) 569-5500
                                           Fax: 215.569.5555
                                           Attorneys for Appellee

Dated: November 23, 2020




                                              3
Case 18-00281-elf      Doc 76     Filed 11/23/20 Entered 11/23/20 14:05:26       Desc Main
                                  Document      Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing document to be

served on the following by electronic mail:

                                       Irwin Trauss, Esq.
                              Philadelphia Legal Assistance Center
                                  718 Arch Street, Suite 300N
                               Philadelphia, Pennsylvania 19106
                          Attorneys for Appellant, Geraldine Bernadin




Dated: November 23, 2020                           /s/ Thomas P. Cialino
                                                   Thomas P. Cialino
